Case 3:20-cv-04684-BRM-LHG Document 11 Filed 08/03/20 Page 1 of 2 PageID: 182




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


LEE WILLIAMS, individually and in
his representative capacity,                  Case No. 3:20-CV-04684
                  Plaintiff,                       CONSENT ORDER FOR
      -against-                                   KENNETH W. GAGE AND
                                               JULIA G. MIX TO APPEAR AND
TECH MAHINDRA (AMERICAS),                       PARTICIPATE PRO HAC VICE
INC.,                                           ON BEHALF OF DEFENDANT
                                                     TECH MAHINDRA
                  Defendant.                         (AMERICAS), INC.




      THIS MATTER having come before the Court upon the application of Brian

Matthew Hayes, attorney Defendant Tech Mahindra (Americas), Inc. (“TMA”), for

the pro hac vice admission of Kenneth W. Gage and Julia G. Mix pursuant to L. Civ.

R. 101.1; and the Plaintiff having consented to this application; and for good cause

shown;

      IT IS on this 3rd day of August , 2020,

      ORDERED that Kenneth W. Gage and Julia G. Mix (“Counsel”) be permitted

to appear pro hac vice in this matter; and it is further

      ORDERED that Counsel shall abide by all rules of this Court, including all

disciplinary rules, and shall notify the Court immediately of any matter affecting

Counsel’s standing at the bar of any court; and it is further
Case 3:20-cv-04684-BRM-LHG Document 11 Filed 08/03/20 Page 2 of 2 PageID: 183




      ORDERED that Brian Matthew Hayes shall (a) be attorney of record in this

case in accordance with L. Civ. R. 101.1(c); (b) be served all papers in this action

and such service shall be deemed sufficient service upon Counsel; (c) sign (or

arrange for a member of the firm admitted to practice in New Jersey to sign) all

pleadings, briefs, and other papers submitted to this Court; (d) appear at all

proceedings; and (e) be responsible for the conduct of the case and Counsel in this

matter; and it is further

      ORDERED that Counsel shall make payments to the New Jersey Lawyer’s

Fund for the Client Protection, pursuant to N.J. Court Rule 1:28-2, for each year in

which Counsel represents TMA in this matter; and it is further

      ORDERED that Counsel shall each pay $150.00 to the Clerk of the United

States District Court for the District of New Jersey for admission pro hac vice in

accordance with L. Civ. R. 101.1(c)(3).


Dated: August 3, 2020


                                      The Honorable Lois H. Goodman
                                      United States Magistrate Judge
